Citation Nr: 9911434	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  97-34 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder (other than PTSD), to include 
schizophrenia.

3.  Entitlement to service connection for a back disability.


ATTORNEY FOR THE BOARD

T. K. Sternad, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
August 1967, with one year of service in the Republic of 
Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied service connection for post-
traumatic stress disorder, denied service connection for an 
acquired psychiatric disorder (other than PTSD), to include 
schizophrenia, and denied service connection for a back 
disorder on the basis that the claim was not well-grounded.

The Board finds that additional development is necessary with 
regard to the issues of entitlement to service connection for 
PTSD, and entitlement to service connection for an acquired 
psychiatric disorder (other than PTSD), to include 
schizophrenia.  Accordingly, those issues are addressed in 
the REMAND section of this decision.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that he hurt his back in service as a 
result of his duties in construction work.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran has not presented 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim of entitlement to service 
connection a back disorder is well grounded.



FINDING OF FACT

The veteran's claim for service connection for a back 
disability is not plausible.


CONCLUSION OF LAW

The claim for service connection for a back disability is not 
well grounded.  38 U.S.C.A. § 5107(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question is whether the veteran's claim for 
entitlement to service connection for a back disability is 
well grounded under 38 U.S.C.A. § 5107(a).  A well-grounded 
claim is a plausible claim which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  There must be more than a mere allegation, 
the claim must be accompanied by evidence that justifies a 
belief by a fair and impartial individual that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
Moreover, where a determinative issue involves a medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  In order for a 
claim to be considered well grounded, there must be evidence 
both of a current disability and of an etiological 
relationship between that disability and service.  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  The law also 
provides that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board finds that the veteran's claim of entitlement to 
service connection for a back disability is not well 
grounded.  As explained below, there is no medical evidence 
of a current back disability.

The veteran's service medical records demonstrate that he 
complained of back pain during service.  A record dated 
October 1, 1965, notes that the veteran had back trouble.  
Another record, dated June 14, 1966, shows that the veteran 
complained of pain in his back after lifting.  The physical 
examination demonstrated minimal muscle spasm.  The 
impression was strained muscle and he was restricted to 
limited duty for one week.  Another service medical record, 
dated November 10, 1966, demonstrates that he complained of 
pain in his back and was referred to a doctor.  The remainder 
of the service medical records are negative for a back 
disorder and the separation examination report, dated in July 
1967, demonstrates that the veteran had a normal spine and he 
reported no recurrent back pain.

Medical records from Saginaw General Hospital for various 
treatment from January 1985 to April 1996 demonstrate that in 
February 1995 the veteran was diagnosed with chronic 
lumbosacral strain.  No etiology was noted.  The other 
treatment records from the hospital are negative for a back 
disorder.

A VA orthopedic examination report dated in July 1996 
demonstrates that the veteran's claims folder and records 
were reviewed.  The examiner noted that the veteran reported 
that he had been a construction engineer in the Army from 
1965 to 1967 and stated that he had had problems with his 
back while stationed in Vietnam.  The veteran also reported 
that, in 1968, he began working as a laborer at a General 
Motors plant and he had no physical problems with his back 
while there.  The veteran stated that his low back hurt on 
and off.  The examiner noted that the record indicated that 
the veteran began to have low back discomfort only three to 
four months earlier.  The physical examination demonstrated 
that the veteran had a normal gait and was able to bend and 
move fluidly without difficulty or guarding.  His thoracic 
spine was normal.  The lumbosacral spine flexed to a degree 
where he could touch his toes.  Right lateral bending was to 
45 degrees; left lateral bending was to 43 degrees.  He could 
rotate 27 degrees to the right and 27 degrees to the left.  
Extension was to 20 degrees.  Patrick's test was normal.  The 
veteran had a normal straight leg raising tested over 90 
degrees, bilaterally.  Lasegue test was negative.  His 
sacroiliac joints were normal.  There was no atrophy, 
deformity or wasting.  There was no paraspinal muscle spasm.  
There was no myofascitis or fibromyositis and the 
neurovascular status was normal.  X-rays of the lumbosacral 
spine and pelvis revealed degenerative disc disease with 
vacuum disc phenomena at lumbar 5.  The examiner noted that 
this appeared to be relatively new within the last four to 
five years as there was no narrowing of the joint line.  The 
rest of the lumbosacral spine was normal, with no evidence of 
fracture, injury or deformity, and no pars interarticularis 
defect or stenosis.  The examiner provided an opinion that 
the veteran had no evidence of service-related injury to his 
low back and there was no evidence of any aggravation or 
significant addition to any preexisting back disorder as a 
result of his service.  The examiner further noted the 
following: 

[t]he patient by virtue of the x-rays and 
history has evidence that he has 
degenerative disc disease at the lumbar 5 
level which is relatively new in that 
there is no narrowing of the joint space 
and just the vacuum phenomenon.  This is 
a process of aging and not a process of 
injury in this gentleman.  The patient 
has no evidence of any disability at this 
time connected to the service, caused by 
the service, aggravated by the service, 
or even added to in any way by the 
service.  He is not disabled from an 
orthopedic point-of-view.

The evidence of record contains a letter from Donald J. Cady, 
M. D., dated in February 1997, which demonstrates that he 
treated the veteran beginning in May 1996 for a back problem.  
Dr. Cady noted that the veteran had had previous lumbosacral 
difficulty and reported that when he was in the military one 
day he wheeled sacks of cement in a wheelbarrow all day long 
and following this he developed some back trouble.  The 
veteran's back disorder was treated occasionally with 
Ibuprofen.  Dr. Cady further noted that other than the time 
mentioned above, there was little evidence that the veteran 
was in his office complaining of any back symptoms, 
"although this is not to say that he might not have had 
them."

The evidence of record demonstrates that the veteran had 
complaints of back pain during service and an episode of 
muscle strain.  However, it appears that the veteran did not 
have a back disorder at the time he separated from service or 
for the 13 years after service in which he worked as a 
laborer at a plant.  The medical evidence of record 
demonstrates that he currently has degenerative disc disease 
at lumbar 5 level which developed many years after service, 
is a process of aging, and is not related to either an injury 
or aggravation of a back disorder in service.  The evidence 
does not provide a medical nexus that the veteran's current 
back disorder is related to service.  Accordingly, the claim 
is not well grounded and must be denied.


ORDER

The appeal for entitlement to service connection for a back 
disability is denied.


REMAND

The Board finds that remand is necessary for further 
development with respect to the issues of entitlement to 
service connection for PTSD and an acquired psychiatric 
disorder (other than PTSD), to include schizophrenia.  

A VA psychiatric examination report dated in July 1996 
provides a diagnosis of schizophrenia, chronic 
undifferentiated type in partial remission.  The examiner 
noted that "there seems a rather clear-cut emergence of a 
psychosis, probably screened by his alcoholism, which has 
probably been altered in nature through the shock treatments, 
but remains a significant factor in his life.  He has never 
been involved with drugs."  However, the examiner did not 
discuss whether the veteran's current psychosis is related to 
service; either caused by or aggravated by service.  In 
addition, it appears that the examiner did not have the 
veteran's claims file to review prior to examining the 
veteran and only had the facts from the history provided by 
the veteran.  The examiner did not note that the claims 
folder was reviewed and there is no mention of specifics of 
the veteran's pre-service psychiatric disorder or details 
from his service medical records or post-service medical 
records.  It also appears from the examination report that 
the examiner was concentrating on the veteran's claim of PTSD 
and not his claim with regard to an acquired psychiatric 
disorder other than PTSD.  Accordingly, additional VA 
psychiatric examination would be useful to evaluate the 
veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder (other than PTSD), to include 
schizophrenia.

In a report received in September 1996, Dr. C.A.N. Rao 
reported a diagnosis of PTSD.  No clinical findings were 
reported, and no service or post-service stressor(s) were 
identified, as the basis for the diagnosis.  Such records 
would be useful to the adjudication of the veteran's claim 
for service connection for PTSD.

It is noted in the July 1996 VA psychiatric examination 
report that the veteran was currently receiving treatment on 
a monthly basis from "Dr. Canrao."  It appears that this 
physician's name is Dr. C.A.N. Rao, who is affiliated with 
Saginaw General Hospital.  The evidence of record does not 
contain the clinical records from Dr. Rao and only includes 
records from Saginaw General Hospital through April 15, 1996.  
Accordingly, the RO should attempt to obtain any additional 
private treatment records as well as any VA records of 
treatment of the veteran's psychiatric disorder.

The evidence of record demonstrates that the veteran receives 
benefits from the Social Security Administration (SSA).  
Apparently, the veteran worked for General Motors for about 
13 years and then went on medical disability.  It is noted in 
the July 1996 VA orthopedic examination report that the 
veteran has not worked since 1981 and receives Social 
Security benefits for a total disability.  The claims folder 
does not contain the veteran's SSA records, which may contain 
pertinent information with regard to his claim for service 
connection for an acquired psychiatric disability.

Accordingly, the claims of entitlement to service connection 
for PTSD, and an acquired psychiatric disorder (other than 
PTSD), to include schizophrenia, are REMANDED to the RO for 
the following action:

1.  The RO should contact the veteran and 
request that he identify all private and 
VA treatment he has received for a 
psychiatric disorder since service.  The 
RO should take the appropriate steps to 
try to obtain copies of any additional 
treatment records, to include all the 
clinical records from Dr. Rao and 
additional records from Saginaw General 
Hospital, dated from April 15, 1996.  Dr. 
Rao should be specifically requested to 
provide the clinical records and findings 
which served as the basis for the 
diagnosis of PTSD in September 1996, as 
well as the reported stressor(s) which 
served as the basis for the diagnosis.

2.  The RO should contact the SSA and 
request copies of all records and 
decisions pertaining to the veteran's 
claim and award of disability benefits.

3.  The RO should attempt to obtain 
verification of the veteran's reported 
military stressors of record.

4.  After the above development is 
completed to the extent possible, the 
veteran should be scheduled for a VA 
psychiatric examination.  The claims 
folder must be provided to the examiner 
to review prior to the examination.  The 
examiner should note on the examination 
report whether the claims folder was 
reviewed.  All appropriate tests and 
studies should be completed.  The 
examiner should be requested to provide a 
diagnosis of the veteran's current 
psychiatric disorder and provide a 
medical opinion whether the disorder 
existed prior to service.  If it did 
exist prior to service, the examiner 
should note whether the veteran's service 
aggravated the disorder.  If it did not 
exist prior to service, the examiner 
should note whether the veteran's service 
caused the current disorder.  If PTSD is 
diagnosed, the reported stressor(s) which 
served as a basis for the diagnosis 
should be identified.

5.  Once the above development has been 
completed, to the extent possible, the RO 
should again review the record.  If the 
benefit sought on appeal remains denied, 
the veteran and any representative should 
be furnished a supplemental statement of 
the case, and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.  However, if he has additional relevant 
information or records concerning the issue currently being 
remanded, he should submit that information to the RO as soon 
as possible to help expedite the claim.




		
	U. R. POWELL
	Member, Board of Veterans' Appeals


 



